Citation Nr: 0940753	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability from August 11, 2003, to September 
24, 2008, and in excess of 20 percent from September 25, 
2008.  

3.  Entitlement to a temporary total rating, under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization for 
treatment of the right and left ankles.

4.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 based upon a period of convalescence following 
right ankle treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to May 
1997.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

In November 2007 the Board remanded the claims so that 
certain due process considerations could be addressed and so 
additional development of the evidence could be conducted.  

In April 2009, the RO increased the evaluation assigned for 
the right ankle disability to 20 percent, effective from 
September 25, 2008.  As the Veteran is in receipt of less 
than the maximum schedular rating for this disorder, this 
matter remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Following the November 2007 remand, the RO, in April 2009 
assigned a temporary evaluation for the Veteran's service-
connected left ankle disorder based on surgical or other 
treatment necessitating convalescence.  This appeal, as 
relating to the Veteran's left ankle, is therefore no longer 
before the Board for appellate consideration.  

The issue of entitlement to a temporary total evaluation 
under 38 C.F.R. § 4.30 based upon a period of convalescence 
following right ankle treatment being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that 
the Veteran's service-connected left ankle disorder is 
productive of no more than moderate impairment; it is 
manifested by limitation of motion which more nearly 
approximates moderate limitation of motion, there is no 
malunion or nonunion involving the tibia or fibula, and no 
ankylosis is present.

2.  For the period from August 11, 2003, to September 24, 
2008, the preponderance of the probative evidence shows that 
the Veteran's service-connected right ankle disability was 
productive of no more than moderate impairment; it was not 
manifested by limitation of motion which more nearly 
approximated marked limitation of motion, there was no 
malunion or nonunion involving the tibia or fibula, and no 
ankylosis was present.

3.  From September 25, 2008, the preponderance of the 
probative evidence shows that the Veteran's service-connected 
right ankle disability has been productive of no more than 
marked impairment; neither malunion or nonunion involving the 
tibia or fibula nor ankylosis was manifested.  

4.  The Veteran's service-connected left and right ankle 
disabilities have not required hospital treatment, in a VA 
facility or approved private facility, for a period in excess 
of 21 days.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected left ankle disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5107A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.59 and Part 4, 
Diagnostic Codes 5010 and 5271 (2008).


2.  From August 11, 2003, to September 24, 2008, the criteria 
for a disability evaluation in excess of 10 percent for the 
service-connected right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010 
and 5271 (2008).

3.  From September 25, 2008, the criteria for a disability 
evaluation in excess of 20 percent for the service-connected 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5271 
(2008).

4.  The criteria for the assignment of a temporary total 
rating based on hospital treatment or observation due to the 
service-connected left and right ankle disabilities have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.29 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in correspondence dated in September 
2003 and December 2007 of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA did 
fail to provide the Veteran with notice of the rating 
criteria that would be needed to obtain higher evaluations 
for the service-connected bilateral ankle disabilities and 
how disability evaluations and effective dates are assigned 
prior to the May 2004 rating decision on appeal.  However, in 
the December 2004 statement of the case (SOC) and May 2009 
supplemental SOC (SSOC), the Veteran was provided with notice 
of the specific rating criteria for evaluating disease or 
injuries of the knees.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  See also Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).  Also, in the above-mentioned 
December 2007 correspondence, VA provided the Veteran with 
notice of how disability evaluations and effective dates are 
assigned.  The claims were subsequently readjudicated in the 
May 2009 SSOC.  Thus, any prejudice to the Veteran for these 
errors was harmless.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case is sufficient to cure a timing defect).

September 2003 and December 2007 correspondence to the 
Veteran afforded him legally sufficient notice regarding his 
claim for entitlement to a temporary total disability rating 
under 38 C.F.R. § 4.29 based on hospitalization for more than 
21 days, or 38 C.F.R. § 4.30, based on a need for 
convalescence.  The letters set out the elements of 
entitlement and described the evidence and information needed 
to substantiate the claim; it also detailed the respective 
responsibilities of VA and the Veteran in obtaining such.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The September 2003 notice 
was given prior to the initial adjudication of the claims.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, including VA treatment records, and as 
warranted by law, affording VA examinations.  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

Factual Background

Service connection for left ankle sprain was granted by means 
of a June 1999 rating decision and the RO assigned a 10 
percent evaluation, effective May 15, 1997 (pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5271).  The 
Veteran did not appeal this decision.  In February 2002 the 
RO granted service connection for right ankle sprain, and 
assigned a noncompensable (zero percent) evaluation, 
effective from November 1, 2001, under Diagnostic Code 5271.  
See 38 C.F.R. § 4.71a.  The Veteran did not appeal this 
decision.  The rating assigned for the right ankle disability 
was increased, in May 2004, to 10 percent effective from 
August 11, 2003.  The Veteran appealed the decision.  The 
right ankle disability evaluation was again increased to 20 
percent, in April 2009, effective from September 25, 2008.  
The Veteran has since remained at the respective 10 and 20 
percent evaluations.

The Veteran filed a claim for increase in August 2003.  He 
argues he warrants higher ratings for his bilateral ankle 
disabilities.  He also seeks entitlement to temporary total 
ratings under the provisions of 38 C.F.R. § 4.29, based on 
hospitalization for treatment of his service-connected right 
and left ankles.

An August 2003 private medical report shows a diagnosis of 
chronic bilateral ankle instability.  The Veteran complained 
of bilateral ankle pain.  

Another August 2003 private medical record includes a 
diagnosis of chronic bilateral ankle instability.  The 
Veteran was seen at that time for lumbar strain-sprain and 
for right ankle sprain.  He was advised not to work for a 
period of two months.

A September 2003 private medical record notes that the 
examining physician recommended left ankle arthroscopic 
ligamentous reconstruction.  Ankle instability was diagnosed.  

September 2003 private X-ray findings concerning the left 
ankle showed no significant degenerative changes.  

The report of a November 2003 VA orthopedic examination shows 
that the Veteran complained of chronic ankle pain and 
tenderness.  He also complained of experiencing swelling and 
instability.  Examination of the right ankle revealed pain on 
palpation with slight swelling; dorsiflexion was to 20 
degrees and plantar flexion to 40 degrees.  Some mild to 
moderate looseness to lateral testing was elicited.  No right 
ankle anyklosis was present.  Left ankle examination also 
showed tenderness and swelling.  Dorsiflexion was to 20 
degrees and plantar flexion to 40 degrees.  As with the right 
ankle, some mild to moderate looseness on lateral testing was 
noted.  No left ankle ankylosis was present.  Residual sprain 
of both ankles was diagnosed.  

A November 2003 VA X-ray report shows that bilateral ankle 
findings suggested the presence of early degenerative 
arthritis changes.  

Private medical records show that the Veteran underwent left 
ankle ligament repair on November 17, 2003.  He was 
instructed to rest at home until an appointment with a 
doctor.  

Private surgery follow up accomplished eight days after the 
November 2003 left ankle surgical procedure shows that the 
sutures were removed.  A short leg non-weight bearing cast 
was applied for a period of four weeks.  

A February 2004 private medical record notes that the Veteran 
had progressed well following his left ankle ligamentous 
reconstruction.  Excellent range of motion was noted, with no 
signs of lateral instability.  

An April 2004 private medical record notes that the Veteran 
was seen for complaints of left ankle pain; he reported re-
inuring his ankle three weeks earlier after falling out of a 
truck.  The Veteran was ambulatory with no need of 
assistance.  

A June 2004 note from a private physician shows that the 
Veteran was unable to work due to left ankle arthroscopy from 
September 2003 to February 2004.  

A June 2004 private medical record shows that the Veteran 
received an injection into his left ankle for pain relief.  

Another June 2004 private medical record shows that the 
Veteran was seen for follow up left ankle treatment, stemming 
from a March 2004 injury.  Syndesmotic disruption of the 
ankle was diagnosed.  


A private medical record shows that the Veteran underwent 
right ankle arthroscopic surgery on March 13, 2008.  Pre- and 
post-operative diagnoses of instability were provided.  A leg 
cast was applied and the Veteran was taken to the recovery 
room in stable condition.  

The report of a September 2008 VA orthopedic examination 
shows that the examiner took a detailed medical history and 
comprehensively reviewed the Veteran's claims file.  The 
Veteran complained of increased ankle problems over the past 
five years.  The examiner discussed the Veteran's two ankle 
surgeries in detail.  He complained of weakness, swelling, 
instability, locking, fatigability, and lack of endurance.  
The Veteran informed the examiner he wore ankle braces.  He 
denied dislocation and subluxation of the ankles.  The 
Veteran added that his ankle problems affected his daily 
activities as he was unable to mow his grass or go to the 
store.  

Examination of the ankles showed no edema, effusion, 
tenderness, redness, heat, abnormal movements, or guarding of 
movements.  The Veteran did have some inversion and eversion.  
Left ankle range of motion findings showed dorsiflexion to 11 
degrees with pain, both actively and passively.  Plantar 
flexion to 45 degrees with no pain.  Right ankle testing 
showed 5 degrees of active dorsiflexion with pain, and to 12 
degrees on passive motion, also with pain.  Plantar flexion 
of the right ankle was to 45 degrees actively, and to 47 
degrees passively, both with no pain.  Some bilateral lack of 
ligaments was also reported.  The Veteran reported a history 
of flare ups (during which loss of motion and functional loss 
occurred) but the examiner commented that no objective 
evidence of this could be provided at the time of the 
examination because none were present.  The examiner opined, 
relying on the history provided by the Veteran, that there 
were additional limits on functional ability during these 
flare ups.  X-ray examination showed mild degenerative 
arthritis of the left ankle; the right ankle was found to be 
unremarkable.  The supplied diagnoses were chronic bilateral 
ankle sprains status-post surgeries with chronic instability 
and re-injury of the left ankle after surgery sited as a 
syndesmotic injury.  


Laws and Regulations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
 Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
 See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) in Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991), held that when read together, 38 C.F.R. 
§ 4.71a, Code 5003 and 38 C.F.R. § 4.59 (pertaining to 
painful motion) require that painful motion of a major joint 
or groups caused by degenerative arthritis (where the 
arthritis is established by X-ray) is deemed to be limited 
motion and entitled to a minimum 10 percent rating per joint, 
even in the absence of actual limitation of motion.

Under 38 C.F.R. § 4.71a, Code 5271, a 10 percent evaluation 
is warranted for moderate limitation of motion of the ankle 
and a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle.

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.


When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the instant claims and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


A total disability rating will be assigned when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2008).

Analysis

Increased Ratings

Evaluation in Excess of 10 Percent for a Left Ankle 
Disability

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the Veteran's service-
connected left ankle disability.  

Limitation of motion findings as they pertain to the 
Veteran's service-connected left ankle disability are noted 
on two VA orthopedic examination reports.  As mentioned, in 
the course of a November 2003 VA orthopedic examination left 
ankle range of motion was reported to show 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  Also, on VA 
orthopedic examination in September 2008, left ankle 
dorsiflexion findings of 11 degrees was reported, as was a 
plantar flexion finding of 45 degrees.  Also, the Board notes 
that in the course of a February 2004 private medical 
evaluation range of motion of the left ankle was reported to 
be excellent.  These findings, with the exception of the 11 
degrees of dorsiflexion documented in September 2008, 
represent  normal dorsiflexion and only slight limitation of 
plantar flexion (in November 2003).  See 38 C.F.R. § 4.71, 
Plate II (showing normal dorsiflexion to be to 20 degrees and 
normal plantar flexion to be to 45 degrees).  Based on these 
findings, showing essentially one abnormal left ankle 
dorsiflexion finding, the Veteran is not entitled to a more 
than moderate level of disability under Code 5271, even after 
considering functional loss.  See 38 C.F.R. §§  4.40, 4.45, 
4.59; DeLuca.


With respect to functional loss, the evidence is consistent 
in showing that the Veteran has experienced left ankle pain 
on a consistent basis.  He has also complained of instability 
concerning his left ankle.  To this, left ankle instability 
was shown on examination in September 2003, but not, 
following his November 2003 surgery, in February 2004.  

Even considering that, as reflected above, the Veteran's pain 
may sometimes result in some additional functional loss (see 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7), the 
Board is unable to conclude that his left ankle disability 
results in more than overall moderate limitation of motion. 
 The Veteran has not complained of, nor have any symptoms 
other than intermittent pain been identified, which impede 
function.  In fact, the VA examiner in September 2008, in 
noting that no DeLuca issues were present, essentially opined 
that as far as the left ankle was concerned, there was no 
evidence of - other than based on the history provided by the 
Veteran -- functional ability limitation. 

The Board notes that X-ray evidence on file has reflected 
findings suggestive of early degenerative arthritis changes.  
See VA X-ray report dated in November 2003.  However, in this 
case, the regulation pertaining to arthritis, Diagnostic Code 
5003, directs that the rating be based on limitation of 
motion of the appropriate Code(s) for the specific joint 
involved.  This directive has thus been satisfied since the 
Veteran is appropriately rated under Code 5271 for limitation 
of motion of his left ankle.  38 C.F.R. § 4.71a.  See also 
Lichtenfels.

A higher than 10 percent evaluation is not assignable under 
any other potentially applicable Code since there is no 
evidence that the Veteran's service-connected left ankle 
disability has resulted in, or in disability comparable to, 
ankylosis (Diagnostic Codes 5270 and 5272) or malunion of the 
ankle (Diagnostic Code 5373).  Therefore, there is no other 
potentially applicable diagnostic code that is appropriate 
for rating this disability on a schedular basis.  See 
generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


Evaluation in Excess of 10 Percent for a Right Ankle 
Disability from August 11, 2003, to September 24, 2008, and 
in Excess of 20 Percent from September 25, 2008

After considering the pertinent evidence of record, the Board 
finds that the Veteran's right ankle disability neither 
warrants a rating in excess of 10 percent for the period from 
at any time from August 11, 2003, to September 24, 2008, or 
in excess of 20 percent from September 25, 2008.  

Range of motion study results, as they pertain to the 
Veteran's service-connected right ankle disability, are noted 
on two VA orthopedic examination reports.  As mentioned, in 
the course of a November 2003 VA orthopedic examination right 
ankle range of motion was reported to show 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  On VA 
orthopedic examination in September 2008, however, right 
ankle dorsiflexion findings of 5 degrees (active) and 12 
degrees (passive) were reported, as were plantar flexion 
active/passive finding of 45/47 degrees.  These findings 
represent  normal dorsiflexion and only slight limitation of 
plantar flexion (in November 2003).  See 38 C.F.R. § 4.71, 
Plate II.  The above-cited dorsiflexion findings regarding 
the Veteran's right ankle in September 2008, albeit that 
normal plantar flexion findings were supplied, do show marked 
limited motion.  Based on these findings, the Veteran is not 
entitled to a more than moderate level of disability under 
Code 5271 (for the period from August 11, 2003, to September 
24, 2008), even after considering functional loss.  See 38 
C.F.R. §§  4.40, 4.45, 4.59; DeLuca.  Also, as he is rated 20 
percent under Diagnostic Code 5271 from September 25, 2008, 
for marked limitation of motion, which is the highest 
assignable evaluation under that particular code, a higher 
rating is not for assignment.

With respect to functional loss, the evidence is consistent 
in showing that the Veteran has experienced right ankle pain 
on a regular basis.  He has also complained of instability 
concerning his right ankle.  


Even considering that, as reflected above, the Veteran's pain 
may sometimes result in some additional functional loss (see 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7), the 
Board is unable to conclude that his right ankle disability 
resulted in more than overall moderate limitation of motion 
from August 11, 2003, to September 24, 2008, or of overall 
marked limitation of motion from September 25, 2008.  No 
subsequent pertinent clinical records are of record dated 
after the Veteran was afforded his September 25, 2008, VA 
orthopedic examination.  The Veteran has not complained of, 
nor have any symptoms other than intermittent pain been 
identified, which impede function.  In fact, the VA examiner 
in September 2008, in noting that no DeLuca issues were 
present, essentially opined that as far as the right ankle 
was concerned, there was no evidence of - other than based on 
the history provided by the Veteran -- functional ability 
limitation. 

The Board notes that X-ray evidence on file has reflected 
findings suggestive of early degenerative arthritis changes.  
See VA X-ray report dated in November 2003.  Though, as 
noted, X-ray examination dated in September 2008 of the right 
ankle was reported to be unremarkable.  However, in this 
case, the regulation pertaining to arthritis, Diagnostic Code 
5003, directs that the rating be based on limitation of 
motion of the appropriate Code(s) for the specific joint 
involved.  This directive has thus been satisfied since the 
Veteran is appropriately rated under Code 5271 for limitation 
of motion of his right ankle.  38 C.F.R. § 4.71a.  See also 
Lichtenfels.

A higher of either a 10 or 20 percent evaluation - for the 
pertinent periods here addressed - is not assignable under 
any other potentially applicable Diagnostic Code since there 
is no evidence that the Veteran's right ankle disability has 
resulted in, or in disability comparable to, ankylosis 
(Diagnostic Codes 5270 and 5272) or malunion of the ankle 
(Diagnostic Code 5373).  Therefore, there is no other 
potentially applicable diagnostic code that is appropriate 
for rating this disability on a scheduler basis.  See 
generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Hence, the Veteran's claims for increased ratings are denied.  
In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 C.F.R. § 5107.


Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to the service-connected bilateral ankle disabilities 
alone, or frequent periods of hospitalization.  With respect 
to hospitalization, with the exception of the brief treatment 
stays attributable to the above-discussed ankle surgeries, 
there has been none.  While employment has clearly been made 
more difficult by the Veteran's service-connected bilateral 
ankle disorders, this alone does not present an exceptional 
or unusual disability picture.  See also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  For these reasons, the Board finds that referral 
of the Veteran's service-connected left and right ankle 
disorders for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.


Temporary Total Ratings

Left and Right Ankle Disabilities Pursuant to 38 C.F.R. 
§ 4.29

The Board again notes that service connection has been 
effectuated for both the Veteran's left and right ankle 
disabilities.  

When the Veteran first filed these claims in August 2003, it 
appears that the basis of the claims was related to treatment 
of the ankles which occurred on July 18, 2003.  In September 
2003, private medical records dated in 2003 were submitted 
for the file, which included records dated July 18, 2003, 
which indicate that the Veteran was treated at the emergency 
room of B. M. Hospital, on July 18, 2003, for low back strain 
and right foot sprain.  A doctor associated with O. A. 
recommended that the Veteran not work for 2 months or until 
rechecked by a physician.  As noted by the Board in November 
2007, no actual emergency room report or treatment records 
associated with that visit are of record.

Private medical records on file, from the A. C. Medical 
Center, show that the Veteran underwent arthroscopic surgery 
of his left ankle on November 17, 2003.  He was discharged 
the same day.  The Veteran also had arthroscopic surgery on 
his right ankle on March 18, 2008, at the A. Surgery Center.  

Under these facts, temporary total disability ratings cannot 
be granted for either the November 2003 or March 2008 
surgeries because the Veteran clearly did not require 
hospital treatment, in a VA facility or approved private 
facility, for a period in excess of 21 days for either 
surgical procedure.  The claims are therefore denied.  38 
C.F.R. § 4.29.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left ankle disability is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right ankle disability from August 11, 2003, to September 24, 
2008, and in excess of 20 percent from September 25, 2008, is 
denied.  

Entitlement to a temporary total rating, under the provisions 
of 38 C.F.R. § 4.29, based on hospitalization for treatment 
of the right and left ankles is denied.


REMAND

As indicated in the Introduction, an issue concerning 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 based upon a period of convalescence following right 
and left ankle treatment was remanded in November 2007.  
Subsequently, as shown as part of an April 2009 RO rating 
decision, a temporary evaluation of 100 percent was assigned 
concerning the Veteran's left ankle effective September 18, 
2003, based on surgical or other treatment necessitating 
convalescence.  Thus, the claim for entitlement to a 
temporary total evaluation under 38 C.F.R. § 4.30 based upon 
a period of convalescence following right ankle treatment 
remained on appeal.  In this regard, the Board notes that, as 
part of the November 2007 remand, the Board instructed the 
RO, in pertinent part, to:

5.  Readjudicate the claims on appeal 
following the development requested 
herein.  The adjudication should include 
consideration of all evidence obtained 
pursuant to this remand as well as all 
evidence, statements and arguments 
presented by the veteran and/or his 
representative since the issuance of the 
December 2004 Statement of the Case.  If 
any benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case to the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for final 
appellate review.

(Emphasis added.)

Here, the claim for entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 based upon a period of 
convalescence following right ankle treatment remained 
denied, and a supplemental statement of the case (SSOC) 
should have been issued addressing this claim.  Thus, a 
remand is required.  See Stegall v. West, 11 Vet. App. 268 
(1998).  This matter was specifically not a part of the May 
2009 SSOC.  

This issue is therefore REMANDED to the RO for the following 
action:

The RO should readjudicate the matter of 
entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 based 
upon a period of convalescence following 
right ankle treatment.  If any follow-up 
development is deemed necessary, it 
should be completed.  If the benefit 
sought remains denied, the RO must issue 
an SSOC, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


